Case 1:19-cv-25247-MGC Document 1 Entered on FLSD Docket 12/20/2019 Page 1 of 7


                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI CIVIL DIVISION

Linda Strong as the personal representative
of the Estate of David L. Strong,

            Plaintiff,

v.                                                                    Case No.:

Carnival Corporation, a Foreign Corporation,
and Scootaround, Inc., a Florida Corporation,

            Defendants.
                                                           /

                          COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, Linda Strong as the personal representative of the Estate of David L. Strong, sues

Defendant, Carnival Corporation and Scootaround, Inc., for damages and alleges as follows:

                                FACTS COMMON TO ALL COUNTS

       1.       This is a wrongful death action for damages.

       2.       Plaintiff, Linda Strong is a resident of Ohio and has been the duly appointed

fiduciary (personal representative) to administer the estate of her late husband David L. Strong.

Prior to his death, David L. Strong was a citizen of the State of Ohio.

       3.       On or about January 18, 2019, David L. Strong and Linda Strong were aboard the

Carnival Sunshine for a 13-day cruise to celebrate their 50th wedding anniversary. Plaintiff Linda

Strong was the spouse of the decedent David Strong and brings this wrongful death action on behalf

of all beneficiaries including:

                A.        herself as surviving spouse;

                B.        his daughter, Kelly L. Harig, who is a dependent of David L. Strong; and

                C.        the Estate of David L. Strong.
Case 1:19-cv-25247-MGC Document 1 Entered on FLSD Docket 12/20/2019 Page 2 of 7


       4.      Defendant Carnival Corporation (“Carnival”) is a foreign, Panamanian corporation

whose principal place of business is in Florida.

       5.      Defendant Scootaround, Inc, is a Florida corporation whose principal place of

business is in Florida.

       6.      Defendant Carnival is a corporation that was the operator of the cruise ship

CARNIVAL SUNSHINE. Defendant Carnival was doing continuous and systematic business in

Florida and in the Southern District of Florida by operating cruise ships and a cruise business in

Florida.

       7.      Defendant Scootaround was doing continuous and systematic business in the

Southern District of Florida by operating a business with which provided battery powered

motorized scooters to Carnival’s mobility challenged passengers to enable them to move about the

ship with greater ease.

       8.      Plaintiff Linda Strong and her husband David L. Strong were fare paying passengers

aboard the Carnival Sunshine. Prior to boarding the ship, they contacted Carnival and advised that

the decedent David L. Strong needed a motorized scooter. The decedent notified Carnival that he

wanted to participate in Carnival’s program known as its “Special Needs Group”, which provided

additional care and assistance to handicapped cruise passengers.

       9.      David L. Strong had previously participated in Carnival’s program, which enabled

him to move about the ship on the scooter, and exit the ship with Carnival crewmember assistance

when going on gangways.

       10.     The Plaintiff had previously rented scooters from Scootaround in order to facilitate

his mobility aboard the ship and ashore in various ports.




                                                   2
Case 1:19-cv-25247-MGC Document 1 Entered on FLSD Docket 12/20/2019 Page 3 of 7


       11.       On or about January 18, 2019, Linda Strong and her husband David L. Strong were

attempting to disembark the ship CARNIVAL SUNSHINE in the Port of Williamsted, Country of

Curacao.

       12.       As Linda Strong and her husband David L. Strong were attempting to disembark

from the vessel for a port visit in Curacao on his scooter, none of the ship’s crew provided

assistance to David L. Strong while on his scooter (as they had every other time). David L. Strong

fell over backwards on his scooter, striking his head on the deck. During the fall backwards the seat

of the scooter became disconnected, contributing to his fall. The fall on the ship and the striking of

his head when exiting the ship caused David L. Strong’s traumatic head injury and brain bleed.

       13.       After his fall David L. Strong developed a brain bleed which caused him to be

emergently disembarked from the ship ashore to Puerto Rico. The doctors in Puerto Rico did not

timely and properly treat David L. Strong and were ultimately unable to treat his brain bleed. David

L. Strong was transferred from one hospital in Puerto Rico to another because the original hospital

was unable to care for David L. Strong’s serious head injury. Mr. Strong was then emergently

flown on an air ambulance to Ft. Lauderdale, Florida, for emergency brain surgery, medical care

and treatment.

       14.       On February 2, 2019, decedent David L. Strong had emergency brain surgery in Ft.

Lauderdale. David L. Strong did not survive the surgery and died an untimely death. David L.

Strong died on February 3, 2019.

       15.       The damages claimed are in excess of $75,000.00.

                                   JURISDICTION AND VENUE

       16.       David L. Strong died when he was in Fort Lauderdale, Florida. Jurisdiction is proper

as claims are being made pursuant to the Florida Wrongful Death Act F.S. 768.16-768.26, the Death




                                                  3
Case 1:19-cv-25247-MGC Document 1 Entered on FLSD Docket 12/20/2019 Page 4 of 7


on the High Seas Act 46 U.S.C. § 30301 et. seq., and the General Maritime Law of the United

States.

          17.     Diversity jurisdiction is proper pursuant to 28 U.S.C. § 1332. There is also admiralty

jurisdiction pursuant to 28 U.S.C. § 1333.

          18.     Venue is proper in Miami, Florida as both Defendants are doing continuous and

systematic business in Miami, Florida. Further Defendant, Carnival Corporation has a forum

selection clause requiring for all lawsuits to be filed in the U.S. District Court for the Southern

District of Florida.

                COUNT I –NEGLIGENCE AGAINST CARNIVAL CORPORATION

          Plaintiff incorporates paragraphs 1 through 18 and further alleges:

          19.     Defendant Carnival Corporation had the duty to use reasonable care under the

circumstances towards its passengers including the decedent David Strong. This duty includes

crewmembers to assist the decedent when disembarking the vessel on his scooter. Defendant

Carnival has the non-delegable duty to provide its passengers a safe means of ingress and egress

from its cruise ships. Defendant Carnival had provided such assistance to David L. Strong on every

prior occasion.

          20.     Additionally, Carnival had a heightened duty of care to Mr. Strong because the

Defendant knew he was a passenger with special needs.

          21.     Carnival Corporation breached its duty on January 18, 2019, by failing to provide the

David L. Strong with proper and appropriate care to assist him in getting safely off its ship and

down the gangway like it had done on prior trips on and off this ship and other Carnival ships.

          22.     As a direct and proximate result of the Defendant Carnival’s negligence, David L.

Strong suffered injuries to his head which resulted in his untimely and painful death on February 3,

2019. Plaintiff also lost the value of the cruise and incurred other incidental expenses.


                                                    4
Case 1:19-cv-25247-MGC Document 1 Entered on FLSD Docket 12/20/2019 Page 5 of 7


       23.     As a direct and proximate result of such wrongful death, Linda Strong, as wife of the

decedent David L. Strong, claims benefits for all survivors under Florida’s Wrongful Death Statute,

the General Maritime Law of the United States, and the Death of the High Seas Act, and claims

damages for:

               a.       The value of lost support and services from the date of decedent’s injury to

               his death, with interest and the future loss of support and services from the date of

               death;

               b.       Mental pain and suffering from the date of injury;

               c.       Medical and funeral expenses due to David L. Strong’s death;

               d.       Pre-death pain and suffering of David L. Strong;

               e.       Loss of net accumulations of the Estate;

               f.       Payment of medical and funeral expenses due to David L. Strong’s injury and

                        death and have become charges against the estate; and

               g.       Loss of inheritance.

       WHEREFORE, Plaintiff Linda Strong as the personal representative of the Estate of David

L. Strong, prays for a judgment to be entered against the Defendant, Carnival Corporation, for

compensatory damages in excess of $75,000.00, jointly and severally with other defendants

including prejudgment and post judgment interest and costs. Plaintiff demands a trial by jury.

               COUNT II – NEGLIGENCE AGAINST SCOOTAROUND, INC.

       Plaintiff incorporates paragraphs 1 through 18 and further alleges:

       24.     Defendant Scootaround, Inc. was doing business by renting battery powered scooters

to disabled people who wanted to use them during cruise vacations.

       25.     Defendant Scootaround, Inc. would pre-arrange before the cruise to rent the scooters

to cruise passengers and then have a Scootaround, Inc. employee deliver the rented scooter to the


                                                   5
Case 1:19-cv-25247-MGC Document 1 Entered on FLSD Docket 12/20/2019 Page 6 of 7


cabin of the person that was renting. Upon delivery the scooter was present and available in the

cabin at the beginning of the cruise as soon as the passenger checked in.

       26.     Defendant Scootaround, Inc. had the duty to use reasonable care, which included the

duty to inspect the scooters that it was renting to make sure that they were in good working order so

that the disabled person who was renting it could use it safely.

       27.     The Defendant Scootaround, Inc.’s, through its employees, breached its duty to

properly inspect the scooter rented to the decedent David L. Strong because during normal use the

seat became detached from the body of the scooter, which caused or contributed to David Strong

sustaining a severe and ultimately fatal head injury.

       28.     As a direct and proximate result of the Defendant Scootaround’s negligence, David

L. Strong, suffered injuries to his head that resulted in an untimely and painful death on February 3,

2019. Plaintiff also lost the value of the cruise and incurred other incidental expenses.

       29.     As a direct and proximate result of such wrongful death, Linda Strong as wife of the

decedent David L. Strong, claims benefits for all survivors under Florida’s Wrongful Death Statute,

the General Maritime Law of the United States, and the Death of the High Seas Act and claims

damages for:

               a.       The value of lost support and services from the date of decedent’s injury to

               his death, with interest and the future loss of support and services from the date of

               death;

               b.       Mental pain and suffering from the date of injury;

               c.       Medical and funeral expenses due to David L. Strong’s death;

               d.       Pre-death pain and suffering of David L. Strong;

               e.       Loss of net accumulations of the Estate;




                                                   6
Case 1:19-cv-25247-MGC Document 1 Entered on FLSD Docket 12/20/2019 Page 7 of 7


              f.      Payment of medical and funeral expenses due to David L. Strong’s injury and

                      death and have become charges against the estate; and

              g.      Loss of inheritance.

       WHEREFORE, Plaintiff, Linda Strong as the personal representative of the Estate of David

L. Strong, prays for a judgment to be entered against the Defendant, Scootaround, Inc., for

compensatory damages in excess of $75,000.00, jointly and severally with other defendants,

including prejudgment and post judgment interest and costs. Plaintiff demands a trial by jury.

       Dated this 20th day of December, 2019.


                                             /s/ Jacob Munch
                                             JACOB J. MUNCH
                                             E-mail: jake@munchandmunch.com
                                             Florida Bar Number 376523
                                             CATHERINE M. SAYLOR
                                             E-mail: casey@munchandmunch.com
                                             Florida Bar Number 115593
                                             MUNCH and MUNCH, P.A.
                                             600 South Magnolia Avenue – Suite 325
                                             Tampa, Florida 33606
                                             Ph: (813) 254-1557 / Fax: (813) 254-5172
                                             Attorneys for Plaintiff, Strong




                                                 7
